DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 8 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May, 2022 has been entered.

Disposition of Claims
Claims 8 and 20-26 are pending.
Claims 1-7 and 9-19 have been cancelled.
Claims 20-26 are new.
Specification
The amendments to the specification filed on 13 May, 2022 correct for the illegibility of the equations recited in paragraphs 75, 77, and 78. As such, the objections, set forth at page 3 of the Final Office Action mailed on 13 January, 2022 and page 3 of the Non-Final Office Action mailed on 31 August, 2021, are withdrawn.

Claim Objections
The objections to claims 8 and 13 have been rendered moot by Applicant’s amendments filed on 13 May, 2022. As such, the claim objections, set forth within the Final Office Action mailed on 13 January, 2022, are withdrawn.

Claim Rejections - 35 USC § 112
The rejections to claims 8 and 13-19 have been rendered moot by Applicant’s amendments filed on 13 May, 2022. As such, the claim rejections under 35 U.S.C. 112(b), set forth within the Final Office Action mailed on 13 January, 2022, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOO (KR 20070068566 A – published 2 July, 2007).
As to claim 8, WOO discloses a blower unit (100) of a two-layered air conditioner for a vehicle (abstract), which separates and blows(abstract) indoor air( introduced via 142) and outdoor air (introduced via 144), comprising (figure 5):
a first scroll(upper scroll of the double suction scroll case, 110) in which a first blower wheel (upper wheel of double suction type blowing fan, 120) is disposed and a first air passageway (upper passageway of the blower shown, relative to separator, 112, which joins to the HVAC case, 220, at upper section of the inlet, 222, of the HVAC case); and

a second scroll (lower scroll of the double suction scroll case, 110) arranged below the first scroll (figure 5), and having a second blower wheel (lower wheel of double suction type blowing fan, 120) and a second air passageway (lower passageway of the blower shown, relative to separator, 112, which joins to the HVAC case, 220, at lower section of the inlet, 222, of the HVAC case),

wherein the first scroll includes an upper scroll case (structure of the upper scroll of the double suction scroll case, 110), and the second scroll includes a lower scroll case (structure of the lower scroll of the double suction scroll case, 110) joined below the upper scroll case (figure 5),

wherein an outdoor air inlet (144;pg.4-5 of the attached English translation) and an indoor air inlet (142; pg. 4-5 of the attached English translation) are formed at an upper portion of an intake case (figure 5),

wherein the outdoor air introduced through the outdoor air inlet moves downwards through a first inlet (inlet to the upper scroll case) and flows to the first blower wheel (figure 5, shown via the solid airflow line), and is blown through the first air passageway to an upper passageway of an air conditioning unit (pg. 6 of the attached English translation; figure 5, shown via the solid airflow line and figure 4 via the solid airflow line),

wherein the indoor air introduced through the indoor air inlet continues to move downwards alone an outside of side walls of the scroll cases (through passage, 140, shown in figure 5) through a second inlet (inlet prior to U-turn made by the airflow), then makes a U-turn, moves upwards again to flow into the second blower wheel (figure 5, shown via the dotted airflow line), and is blown through the second air passageway to a lower passageway of the air conditioning unit (pg. 6 of the attached English translation; figure 5, shown via the dotted airflow line and figure 4 via the dotted airflow line), and

wherein a distance between a start point of a scroll development part of the upper scroll case and an end portion of an air outlet in an airflow direction is shorter than a distance between a start point of a scroll development part of the lower scroll case and the end portion of the air outlet (a start point of each of the first and second scroll can be at different points along the scroll,, such that the start point of one to an end portion of the outlet of one scroll, such as the upper scroll case, is shorter than the lower scroll case; the limitation is generic in where and what is determined to be a “start point” of a scroll development part of each of the first and second scrolls, such that any  point could be determined to be this “start point” of the scroll development part, wherein a further back, denoting a longer distance, point, in the airflow direction, to the end portion at the respective air outlet, along the second scroll compared to the first scroll is provided).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOO (KR 20070068566 A – published 2 July, 2007), in view of UEMURA (US 6,110,035 – published 29 August, 2000).
As to claim 20, WOO discloses separating and blowing the indoor air and the outdoor air (pg. 6 of the attached English translation; figure 5, shown via the solid and dotted airflow lines and figure 4 via the solid and dotted airflow lines, respective to the indoor air, supplied by 142, and the outdoor air, supplied by 144).
However, WOO does not further disclose wherein a diameter of the second blower wheel is different than a diameter of the first blower wheel.
UEMURA is within the field of endeavor provided a blower unit (1) with a first scroll (26b) and a second scroll (26a) which each includes respective fans therein (22b is housed within first scroll 26b, wherein 22a is housed within second scroll 26a). The first fan (22b) is provided to have a different, smaller diameter (col.9, lines 20-29) than that of the second fan (22a). Particularly, the outer diameter of the second fan (22a) is larger than the first fan (22b) so as to: (1) set the ratio between air flowing through the second, lower passage (8a) to the air flow through the first, upper passage (8b) to be substantially 5:5 to increase the suction resistance to decrease the amount of air flowing into a side face air outlet, the center face air outlet, and the defroster air outlet of the HVAC (col.12, lines 36-55) and (2) increase the air blower capacity of the second fan (22a)(col.12, lines 56-63). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WOO to include a different, larger diameter of the second blower wheel for the purposes of achieving a desired air ratio between the upper and lower scroll housings and further increase the suction resistance to the second blower wheel to decrease the amount of air flowing to outlets of the HVAC case, as taught by UEMURA.

As to claim 21, WOO, as modified by UEMURA, previously taught wherein the different diameters between the first and second blower wheels, provided the second blower wheel having a larger diameter than the first blower wheel.
UEMURA, specifically, taught the first fan (22b) is provided to have a different, smaller diameter (col.9, lines 20-29) than that of the second fan (22a). Particularly, the outer diameter of the second fan (22a) is larger than the first fan (22b) so as to: (1) set the ratio between air flowing through the second, lower passage (8a) to the air flow through the first, upper passage (8b) to be substantially 5:5 to increase the suction resistance to decrease the amount of air flowing into a side face air outlet, the center face air outlet, and the defroster air outlet of the HVAC (col.12, lines 36-55) and (2) increase the air blower capacity of the second fan (22a)(col.12, lines 56-63). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WOO to include a different, larger diameter of the second blower wheel for the purposes of achieving a desired air ratio between the upper and lower scroll housings and further increase the suction resistance to the second blower wheel to decrease the amount of air flowing to outlets of the HVAC case, as taught by UEMURA.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over WOO (KR 20070068566 A – published 2 July, 2007), in view of UEMURA (US 6,110,035 – published 29 August, 2000) and HAN (KR 2003-0006411 A – published 14 April, 2003; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021).
As to claim 22, WOO, as modified by UEMURA, does not further disclose, teach, or suggest the blower unit having a scroll expansion angle of the first scroll and a scroll expansion angle of the second scroll being different from one another.
However, HAN is within the field of endeavor discloses a blower unit of a vehicle in a two-layered air-conditioning system (par. 11, lines 1-3). HAN teaches a first scroll and a second scroll, which is lower than the first scroll (par. 36, line 1 –3 ; figure 4). HAN teaches wherein the respective scroll expansion angles of the upper and lower scrolls are different from one another (par. 37, lines 1-10) for the purposes of adjusting the air volume and static pressure (par. 41, line 1- par. 45, lines 7) and to reduce leakage of flows between the upper and lower blowers which can degrade device performance (par. 41, line 1 – par. 45, line 7). Thereby, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WOO with the scroll expansion angle of the first scroll and the scroll expansion angle of the second scroll to be different for the purposes of adjusting the air volume and static pressure of the scrolls of each the upper and lower portions of the blower unit so as to influence the performance characteristics of the device, while reducing leakage of flows between the upper and lower blowers and degradation device performance (par. 37, lines 1-10 and par. 41, line 1- par. 45, line 7).

As to claim 23, WOO, as modified by UEMURA and HAN, previously taught wherein the first and second scrolls have different scroll expansion angles, but does not further disclose, teach, or suggest the blower unit having a scroll expansion angle of the second scroll is larger than that of the first scroll.
However, HAN further teaches a first scroll and a second scroll, which is lower than the first scroll (par. 36, line 1 –3; figure 4). HAN teaches wherein the scroll expansion angle of the lower scroll is larger than the scroll expansion angle of the upper scroll (par. 42, lines 1-6) for the purposes of adjusting the air volume and static pressure (par. 41, line 1- par. 45, lines 7) and to reduce leakage of flows between the upper and lower blowers which can degrade device performance (par. 41, line 1 – par. 45, line 7). Thereby, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WOO with the scroll expansion angle of the first scroll and the scroll expansion angle of the second scroll to include the second scroll having a larger scroll expansion angle than the first scroll for the purposes of adjusting the air volume and static pressure of the scrolls of each the upper and lower portions of the blower unit so as to influence the performance characteristics of the device, while reducing leakage of flows between the upper and lower blowers and degradation device performance (par. 37, lines 1-10 and par. 41, line 1- par. 45, line 7).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WOO (KR 20070068566 A – published 2 July, 2007), in view of UEMURA (US 6,110,035 – published 29 August, 2000) and MAEDA (US 9,802,463 B2 – published 31 October, 2017).
As to claim 24, WOO, as modified by UEMURA, does not further disclose, teach, or suggest the blower unit having a height of the first blower wheel being greater than a height of the second blower wheel.
However, MAEDA is within the field of endeavor provided an air-conditioner of a vehicle (abstract, lines 1-2), which includes a blower unit comprised of a first blower wheel (14) and a second blower wheel(16) below the first blower (figure 1, at least). MAEDA recognizes that to increase an air volume to have a desired air-volume difference, it is known to adjust the blower wheel diameter to be larger, the blower wheel height, in the axial direction, may be increased, and a rotational speed of the blower wheel may be increased, so as to provide such increases in the air volume of a blower to achieve a desired air-volume difference of a blower (col.24, lines 7-21). Thereby, it is understood that the changing the height of a blower wheel is a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the height of the blower wheels may be changed to achieve desired air-volume differences produced from the blower. As the general conditions of the claim are met by the prior art, WOO providing a height to the first blower wheel and the second blower wheel (see figure 5 of WOO which shows each wheel having a height), it is not inventive to discover the optimum or workable ranges through routine experimentation. See MPEP §2144.05-II. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WOO, further in view of the teachings of MAEDA, to adjust the heights of the blower wheels, such that each achieves a desired air-volume difference, wherein the second blower wheel of WOO which is within a larger scroll and has a larger diameter, than the first blower wheel could be provided to have a larger height than the second blower wheel, for the above reasons.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over WOO (KR 20070068566 A – published 2 July, 2007), in view of UEMURA (US 6,110,035 – published 29 August, 2000) and CHEN (US 7,206,724 B2 – published 17 April, 2007).
As to claim 25, WOO, as modified by UEMURA, does not further disclose, teach, or suggest wherein a scroll expansion angle of the first scroll and a scroll expansion angle of the second scroll are formed in such a way that a distance between the center of the blower wheel and an outer wall surface gets farther from a “cut off” point.
However, CHEN is within the field of endeavor provided a scroll cage of a blower, wherein a method for determining various design factors of the blower (abstract, lines 1-12) to achieve the optimum profile of the blower’s scroll. In particular, CHEN teaches wherein blower housing have blower cut-off points (41) which preclude recirculation of air moved by the blower wheel during operation (col.4, lines 27-29), wherein the housing have a distance,                         
                            
                                
                                    ρ
                                
                                
                                    o
                                
                            
                        
                    , which is from the center of the blower wheel to the blower cut-off point(col.4, lines 59-61) and an offset distance between the center of the wheel and the outer surface of the housing,                         
                            b
                        
                     (col.5, lines 6-15), which is directly affected by a desired clearance between the blades of the wheel, e.g., wheel radius, and the cut-off point so as to decrease noise (col.4, line 57- col.5, line 15). In addition to this, the scroll expansion angle is determined (                        
                            α
                        
                    , diffusing angle) to be a desired angle to increase the volume flow rate for a given blower, the larger the scroll expansion angle becomes the larger the volume flow rate, but when the angle becomes too large improvement in the volume flow rate diminishes (col.5, lines 19-25). As generally understood by the relationship stated in col.5, lines 40-42, as the distance between the center of the blower wheel increases, the scroll expansion angle also increases to increase, thereby increasing the volume flow rate. Thus, it would be understood that with each of these increases, the distance from the cut-off point becomes increased, and thereby further way. See figures 1 and 2 of CHEN, as each of the scroll expansion angle and distance, b, increase, the distance becomes larger and further away from the cut-off point. In particular the purposes of changing these dimensions, as evidence by CHEN, is to obtain the scroll cage profile that is best suited for the blower performance (col.2, lines 46-48; col.7, line 64-67). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to adjust the scroll expansion angles of the first and second scrolls of WOO to be formed in such a way to cause a distance between the center of the blower wheel and an outer wall surface to get farther away from the cut-off point for the purposes of determining the optimum profile of the scroll cage of the blower, as taught by CHEN.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WOO (KR 20070068566 A – published 2 July, 2007), in view of UEMURA (US 6,110,035 – published 29 August, 2000), HAN (KR 2003-0006411 A – published 14 April, 2003; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), and CHEN (US 7,206,724 B2 – published 17 April, 2007).
As to claim 26, WOO, as modified by UEMURA and HAN, previously taught the first and second scrolls having respective scroll expansion angles that are different from one another, and in particular, wherein the second scroll has a larger scroll expansion angle than the first scroll expansion angle. However, WOO, in view of HAN, does not disclose, teach, or suggest specific ranges of the scroll expansion angle. 
CHEN is within the field of endeavor provided a scroll cage of a blower, wherein a method for determining various design factors of the blower (abstract, lines 1-12) to achieve the optimum profile of the blower’s scroll. CHEN teaches wherein it is known wherein a scroll expansion angle can be between 8°and 13° (col.5, lines 25-27), but also notes that while increasing the scroll expansion angle of the blower can increase the volume flow rate, the improvement of the volume flow rate diminishes when the scroll angle becomes too larger (col.5, lines 19-25). First, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05- I. As CHEN provides that the range should not be too large, so as to prevent diminished improvement of the volume flow rate of the blower, one having ordinary skill within the art would have at least expected that angle within the range provided by CHEN would exhibit the same properties of the volume flow rate from the blower as those within the claimed ranges. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify WOO, in view of the teachings of CHEN, to incorporate the scroll expansion angles within the claimed ranges, which directly affects the volume flow rate of the blowers, and further, to be within the desired small ranges due to known inefficiencies with too large of scroll expansion angles.
Secondly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the first and second scrolls of WOO, in view of the teachings of HAN to incorporate scrolls of the blowers having different scroll expansion angles (in particular, the second scroll being larger in scroll expansion angle than the first scroll), to have scroll expansion angles of the first scroll between 5.2° and 5.8° and the second scroll between 6.0° and 6.6° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP § 2144.04-IV(A). In the instant case, the device of WOO, in view of the teachings of HAN, would not operate differently with the claimed scroll expansion angles for the respective first and second scrolls and since it is known that the improvement of the volume flow rate of the blower, based on increases of the scroll expansion angle, are limited based on the known issue that the volume flow rate improvement with increased scroll expansion angle decreases when then scroll expansion angle becomes too large (CHEN, col.5, lines 19-25). 
Further, Applicant places no criticality on the ranges claimed, indicating simply that the scroll expansion angles are within these ranges (present specification at par. 54).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/29/2022